Dismissed and Memorandum Opinion filed May 5, 2005








Dismissed and Memorandum Opinion filed May 5, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00205-CV
____________
 
HAMPTON RONALD
HANLEY, Appellant
 
V.
 
HARRIS COUNTY
APPRAISAL DISTRICT, Appellee
 

 
On Appeal from the
189th District Court
Harris County,
Texas
Trial Court Cause No.
04-12896
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment dismissing the
case signed October 8, 2004.  Appellant
filed a timely motion for new trial on November 6, 2004.  Appellant=s notice of appeal was not filed
February 18, 2005.




Appellant=s notice of appeal was not filed timely.  When appellant has filed a timely motion for
new trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law, the notice of appeal must be filed
within ninety days after the date the judgment is signed. See Tex. R. App. P. 26.1(a).  A motion for extension of time is necessarily
implied when an appellant, acting in good faith, files a notice of appeal
beyond the time allowed by rule 26.1, but within the fifteen-day grace period
provided by rule 26.3 for filing a motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d
615, 617-18 (1997) (construing the predecessor to rule 26).  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3
On April 5, 2005, notification was transmitted to all parties
of the court=s intention to dismiss the appeal for
want of jurisdiction because the notice of appeal was not filed timely.  See Tex.
R. App. P. 42.3(a).  Appellant filed
a response to the notice on April 15, 2005, but his response fails to
demonstrate that this court has jurisdiction to entertain the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 5, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.